 In the Matter, of AMERICANOILCOMPANYandTRUCKDRIVERS &HELPERSLOCALUNION No. 355, I. B. OFT. C. W. & H. OF A.,A'.F.OFL.Case No.R-5341.-DecidedJune 1, 1943Mr. C. H.ThompsonandW. J. K. Eagan,of Baltimore,Md., forthe Company.Mr. Jacob J. Edelman,of Baltimore,KId., for,the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition. duly filed by Truck Drivers & Helpers Local UnionNo. 355, I. B. of T. C. W. & H.of A., A.F. of L.,herein called theUnion,alleging that a question affecting commerce had arisen con-cerning the representation of employees of American Oil Company,Baltimore,Maryland, herein called,the Company,the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Anthony E. Molina, Trial Examiner.Said hearing was heldat Baltimore,Maryland,on May 12, 1943. The Company and theUnionappeared,participated,and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeate the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Oil Company is a Maryland corporation with its principalplace of business at Baltimore, Maryland, where it is engaged in thedistribution and marketing of petroleum and petroleum byproducts.During 1941 the Company received 20,000,000 gallons of gasoline from,50 N L.R. B., No. 4.14 AMERICA'-N- OIL COMPANY15points outside the State of Maryland.Such gasoline is blended andstored in Maryland and is ultimately sent to points in 11 States andthe District,of Columbia.We are here concerned with the Company'sLiberty and Clarkson Street plants.The Company admits that itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDTruck Drivers & Helpers Local Union No. 355, I. B. of T. C. W. SH. of A., is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring March 1943 the Union requested the Company to recognizeit as the exclusive bargaining representative of certain of the com-pany's employees.The Company refused this request, on the groundsthat it doubted the Union's claim to a majority and that the Unionwas rejected by a majority of the same employees in a Board electionconducted on October 7, 1942.An election was conducted on October 7, 1942, under the directionof the Regional Director.In that election 10 votes were cast,,6 againstand 4 for the Union. It is contended by the Company that a secondelection should not be held within so short a period after the October7, 1942, election.Almost 8 months have elapsed since the election.A statement of the Regional Director, introduced into evidence at thehearing, discloses that the Union has 6 authorization cards bearingapparently genuine signatures of employees of the Company in theappropriate unit.There are a total of 8 employees in the unit. 'Allof the Union's cards are dated subsequent to the election of October 7,1942.Since no collective bargaining representative was chosen as aresult of that election, and in view of the fact that a majority of theCompany's employees in the appropriate unit appear to have indicatedsince that election a desire for representation by the Union, we believethat the policies of the Act will best be effectuated by conducting anelection on the present petition.'We, find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in' accordance with a stipulation of the parties, that allwarehousemen, utility men, yardmen, and loaders employed at the0'SeeMatter of Detroit Nut CompanyandLocal 17¢,'UnitedAutomobile,Aircraft &Agi icultural Implement11 o)hers of Aniei tea, C 10, 39 N L R. B 739. 16DECISIONS OF NATIONALk LABOR RELATIONS BOARDLiberty and Clarkson Street plants of the Company, excluding dis-patchers, all other supervisory employees, foremen, -,^atchmen, and allclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means 'of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.The Company employs, at various times during the year and par-ticularly during the fuel oil season which lasts from September toMay; from one to four temporary employees.At the time of thehearing the Company had in its employ one temporary employee.The temporary employees are employed from a period of several daysto 3 months. The Union requests that temporary employees be deemedeligible to vote, while the Company contends that they should be',deemed ineligible.The record does not indicate' whether or not theCompany, rehires the same temporary employees, or makes' any effortto rehire such persons.The record indicates that no prediction canbe made as to when any temporary increases in the Company's business,may occur which may give rise to the employment of temporary em-ployees.Under these circumstances, we find that temporary em=ployees are ineligible to vote in the election.0DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations,Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American OilCompany, Baltimore, Maryland, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations-Board, and subject to Arti-cle III, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding- the dateof this Direction, including employees who did not work during said AMERICAN OIL COMPANY17pay roll period because they were ill or, on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,.but excluding any whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by Truck Drivers & Helpers LocalUnion No. 355, I. B. of T. C. W. & H. of A., affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining.